Citation Nr: 1132992	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  03-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected heloma molle, interspace between left fourth and fifth toes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a noncompensable disability rating for the Veteran's service-connected left toe disability.

In November 2003, the RO increased the Veteran's disability rating to 10 percent, effective February 23, 2001.  The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in November 2003.  However, he did not withdraw his appeal.  Thus, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993

In October 2004, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In November 2008, the Board sent the Veteran a letter informing him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that the Veteran indicate whether he wished to have another hearing and, that same month, the Veteran, through his representative, responded that he did not want another hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.

The Board granted an increased rating of 30 percent for the service-connected heloma molle, interspace between left fourth and fifth toes in an April 2009 decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims.  In an April 2011 Memorandum Decision, the Court set aside the Board's April 2009 decision and remanded the matter back to the Board.  Specifically, the Court asserted that the Board should address why the Veteran was not entitled to a separate 10 percent rating based on pain under Diagnostic Code 7804, in addition to the 30 percent rating assigned for itching under Diagnostic Code 7806.  The Court also determined that the Board should more adequately address why the Veteran was not entitled to an extraschedular evaluation based on his complaints that the medication he took for his service-connected disability affected his job performance.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in a formal claim submitted in January 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, notwithstanding the consideration of any potential inferred claim of a TDIU in the present decision pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board does not have jurisdiction over the January 2011 TDIU claim, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected heloma molle, interspace between left fourth and fifth toes, is manifested by thickened skin, or a corn, along the medial aspect of the left fifth toe, which produces pain that is relieved by trimming the corn.  The service-connected disability is also manifested by an ulcerated area located in the web space between the fourth and fifth toes on his left foot that measures 2 cm long and 1.5 cm wide.  The ulcerated area produces constant itching and pain and is described as whitish-yellow callous-like tissue, with occasional redness, swelling, and maceration.  The service-connected disability is manifested by instability, tissue loss, hypopigmentation, and abnormal texture.  There is no evidence that the service-connected disability causes limitation of motion or is associated with systemic disease or nervous disorder.

2.  The Veteran's complaints of pain are considered in the rating criteria for benign skin growths/ eczema and are not entitled to a separate disability rating.

3.  The Veteran's symptomatology associated with his service-connected disability, including the side effects from his medication, is contemplated by the relevant diagnostic criteria and is not otherwise shown to result in marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating, but no higher, for service-connected heloma molle, interspace between left fourth and fifth toes, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 3.312(b), 4118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In December 2004 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2002 and November 2003 rating decisions, February 2003 SOC, and SSOCs dated from November 2003 to May 2007 explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  While the Veteran was not provided with a letter addressing the criteria for assigning an effective date and disability rating, the Board finds that the notice letter in December 2004 and the Veteran's opportunity to develop the case during the extensive administrative appellate proceedings which led to the RO decision, and our decision herein, rendered any notice error non-prejudicial. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  The RO has obtained VA outpatient treatment records dated from July 2001 to September 2006.  The Veteran was also afforded VA examinations in June 2003 and March 2007, and he was afforded an opportunity to set forth his contentions before a VLJ at the October 2004 Travel Board hearing.  In addition, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Relevant Law, Facts & Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for a corn on the Veteran's left fourth toe was established in October 1993, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819, effective from June 30, 1992.  At that time, the RO considered service treatment records (STRs) which showed the Veteran had a corn on his left fourth toe during service, with no subsequent complaint during or after service.

For many years thereafter, the Veteran attempted to obtain a higher disability rating for his service-connected left toe disability; however, the RO continued his noncompensable disability rating.  See rating decisions dated March 1996, July 1998, and July 2000.  In February 2001, the Veteran filed a claim for an increased rating and he was afforded a VA examination in June 2003.  Based on the findings from the June 2003 VA examination, the RO re-characterized the Veteran's disability as heloma molle, interspace left fourth and fifth toes, and increased his disability rating from 0 percent to 10 percent, effective February 23, 2001, the date his increased rating claim was filed.  See November 2003 rating decision.  In that rating decision, the RO also changed the diagnostic code under which the Veteran's disability is rated to DC 7819-7804.

The Veteran has asserted that his service-connected left interspace toe disability warrants a disability rating higher than 10 percent.

As noted, the Veteran's service-connected disability is rated 10 percent disabling under DC 7819-7804.  It appears the RO assigned the hyphenated diagnostic code to reflect that the Veteran's service-connected disability is manifested by corns, or benign skin growths, and a scar.  Nevertheless, in evaluating the Veteran's service-connected disability herein, the Board will evaluate his service-connected disability under all potentially applicable diagnostic codes, including DCs 7819 and 7804.

The Board notes that, during the pendency of the Veteran's claim and appeal, two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008. See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (to be codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, as to the amended regulations effective October 2008, the Board notes the changes are only applicable to claims received on or after October 23, 2008. See 73 Fed. Reg. 54,708 (September 23, 2008).  The Veteran filed his claim for an increased rating in February 2001; therefore, the amended regulations effective October 2008 will not be addressed in the present decision.

Nevertheless, in making its rating decision dated January 2002, the RO evaluated the Veteran's claim under both the old and the amended regulations, effective from August 2002.  As noted, the Board will evaluate the Veteran's claim under both the old and new rating criteria.  Therefore, the Board finds no prejudice to the Veteran in proceeding to evaluate his service-connected disability.

Prior to August 2002, DC 7819 provided that benign skin growths would be rated as disfiguring scars, or, unless otherwise provided, rated as eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.

Prior to August 2002, DC 7800 provided that disfiguring scars affecting the head, face, or neck warranted a noncompensable (zero percent) disability rating if slight; a 10 percent rating if moderate and disfiguring; a 30 percent rating if severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles; and a 50 percent rating if a complete or exceptionally repugnant bilateral disfigurement.  There is no other diagnostic code which rates disfiguring scars affecting areas other than the head, face, or neck.

Prior to August 2002, DC 7806 provided that a noncompensable (zero percent) disability rating was warranted for eczema with slight, if any, exfoliation, exudation, or itching; if on a nonexposed surface or small area; a 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent rating was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement; and a 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.

Under the revised regulations, effective August 2002, DC 7819 provided that benign skin neoplasms would be rated based on: (1) disfigurement of the head, face, or neck (DC 7800); (2) scars (DCs 7801, 7802, 7803, 7804, or 7805); or (3) impairment of function.

Diagnostic Code 7800 (2008) rates disfigurement of the head, face, or neck based upon certain criteria, including eight characteristics of disfigurement.  The eight characteristics of disfigurement are: scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent evaluation is assigned when one characteristic of disfigurement is present; a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; an 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 7800, Note (1).

Under the revised regulations, effective August 2002, a 10 percent evaluation is warranted for scars other than on the head, face, or neck, where such are deep or cause limited motion in an area exceeding six square inches; for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination. 38 C.F.R. § 4.118, DCs 7801 to 7804 (2008).  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  As to limitation of motion of the affected part, the Board notes there are no diagnostic codes on the Rating Schedule that provide rating criteria for limitation of motion affecting the toes or the interspace between toes.

Review of the pertinent evidence shows the Veteran's service- connected left interspace toe disability is manifested by thickened skin along the medial aspect of the left fifth toe, which has been described as a corn.  See June 2003 VA examination report.  At the June 2003 examination, the Veteran reported that trimming the corn provides relief for about a week.

In addition to the corn, the preponderance of the evidence shows the Veteran's disability is primarily manifested by an ulcerated area located in the web space between the fourth and fifth toes on his left foot, which measures 2 cm long and 1.5 cm wide.  See March 2007 VA examination report.  The ulcerated area has also been described as a lesion and callous.  The evidence also shows the ulcerated area produces itching and pain, which the Veteran reports is constant.  The ulcerated area has also been described as a lesion and callous.  See March 2007 VA examination report; see also VA outpatient treatment records dated July 2001 to September 2006.  The ulcerated area is described as whitish-yellow callous-like tissue, with occasional redness, swelling, and maceration (softening).  See VA outpatient treatment records dated July 2001 to September 2006.  The preponderance of the evidence shows the Veteran's disability is manifested by instability, tissue loss, hypopigmentation, and abnormal texture.  There is no evidence that the disability is manifested by limitation of motion or an associated systemic disease or nervous disorder.  See VA examination reports dated June 2003 and March 2007.

As to the March 2007 VA examination report, the Board notes that the type-written clinical findings refer to symptoms associated with the right fourth and fifth toes.  The Board has carefully reviewed the March 2007 examination report and we find that the type-written examination report mistakenly refers to findings associated with the Veteran's right fourth and fifth toes, as opposed to the left fourth and fifth toes.  In making this determination, the Board notes that the examination report lists the disability, for which the examination was being rendered, as heloma molle between the left fourth and fifth toes.  In addition, the evidentiary record contains hand-written notes from the examination, which refer to symptoms associated with the left fourth and fifth toes.  Therefore, the Board finds that the March 2007 VA examination report contains findings associated with the Veteran's service-connected left interspace toe disability, as opposed to his right foot.  The Board will now turn to the merits of the claim.

In evaluating the Veteran's claim under the rating criteria in effect prior to August 2002, the Board notes the preponderance of the evidence shows that, throughout the appeal period, the Veteran has complained of constant pain and itching associated with his service-connected disability.  As noted, he reported experiencing pain associated with the corn on his left fifth toe, as well as pain and itching in the ulcerated area in the interspace between the fourth and fifth left toes.  As discussed, the rating criteria in effect prior to August 2002 provided that benign skin growths rated as eczema, with constant exudation or itching, warrants a 30 percent disability rating.  Therefore, the Board finds that, throughout the appeal period, a 30 percent disability rating is warranted under DC 7806 (2002).

A 50 percent rating is not warranted, however, because, while the evidence shows the Veteran's disability is manifested by ulceration, there is no evidence that the service-connected disability has systemic or nervous manifestations.  Given that the service-connected disability does not involve an area of the body that is generally exposed, the Board finds the Veteran's disability is not exceptionally repugnant, as contemplated by the 50 percent rating under DC 7806 (2002).  Therefore, a 30 percent disability rating, but no higher, is warranted throughout the appeal period under DC 7806 (2002).

The Board has considered whether any of the other diagnostic codes, old or revised, would provide the Veteran a disability rating higher than the 30 percent rating assigned herein.  As noted, his service-connected left interspace toe disability does not involve his head, face, or neck.  Therefore, DC 7800 (2002) is not for application.  There are no other potentially applicable diagnostic codes, in effect prior to August 2002, which provide disability ratings higher than 10 percent and/or more appropriately evaluate the Veteran's service-connected left interspace toe disability.  See 38 C.F.R. Parts 3 and 4 (2002).  Likewise, the Board finds there were no diagnostic codes in effect prior to August 2002, which would provide a basis to assign a disability rating higher than the 30 percent rating currently assigned.  See 38 C.F.R. Parts 3 and 4 (2008).

With respect to the argument that the Veteran's complaints of pain associated with the service-connected left interspace toe disability should be entitled to a separate 10 percent rating under DC 7804, the Board finds that this argument is without merit.  Specifically, the Veteran is compensated for all symptomatology associated with his service-connected left interspace toe disability by the 30 percent rating that is assigned in the present decision under DC 7806.  While DC 7806 does not specifically list pain as a rating criteria, it is considered by analogy under this diagnostic code.  See 38 C.F.R. § 4.20.  The Veteran also does not actually have eczema on the left interspace between his toes.  Nonetheless, the Board has determined that the symptomatology as a whole is most analogous with a rating under DC 7806.  The Board finds that to rate pain separately under DC 7804 in this case would result in pyramiding under 38 C.F.R. § 4.14, as the same symptomatology would be rated under various diagnostic codes.  This result is impermissible under VA regulation.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the service-connected left interspace toe disability, and that the manifestations of the service-connected disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

The Veteran, through his representative, has argued that an extraschedular rating is appropriate in this case, given the Veteran's report of missing work due to his service-connected disability.  In a January 2004 statement, the Veteran reported that his service-connected disability interferes with his mobility and that his choices of footwear and types of employment have been restricted.  At the October 2004 Travel Board hearing, the Veteran testified that he is unable to do the jobs he is qualified to do and that he cannot wear certain types of shoes, which reduces his chances of working in certain positions.  However, he also testified that he works for himself as a web designer outside of his home, and that he is able to wear sneakers.  At the October 2004 hearing, the Veteran testified that, if he did not self-treat his service-connected disability, he would have to go to the hospital at least once a month.  He further asserted that the medication he had to take for his foot caused sleep impairment and loss of focus impacting his ability to perform his career tasks.

The governing criteria for the award of an extra-schedular rating is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

After carefully reviewing the evidence, the Board finds this case does not present an unusual disability picture so as to render impractical the application of the regular schedular standards.  Despite the Veteran's report of restricted employment due to his service-connected disability, the Board notes that he testified that he is currently working and is able to wear adequate footwear to his job.  Regarding his complaints of the side effects of medication causing him to become sleepy and lose focus at work, he has presented no evidence that his medication has led to marked interference with employment.  Moreover, to the extent that the Veteran's service-connected disability has interfered with his employment, this is the basis for the assignment of the 30 percent rating under DC 7806.  Ratings shall be based as far as practicable, upon the average impairments of earning capacity as a result of the disability.  See 38 C.F.R. § 3.321.  As to frequent hospitalization, the Board notes that he testified that he has not been to the hospital for treatment recently or regularly, because he is able to self-treat his service- connected disability by debriding the ulcerated area between his toes.  Therefore, the Board finds there is no evidence that the Veteran's service-connected left interspace toe disability has actually caused marked interference with employment or necessitated frequent hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).

Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's disability is manifested by complaints of constant pain and itching, which is contemplated in the rating criteria for a 30 percent rating for benign skin growths rated as eczema, with constant exudation or itching.  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted in this case.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left interspace toe disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran is apparently working full-time currently.  Because the record does not show the Veteran has been rendered unemployable as a result of his service-connected disability, any inferred TDIU claim is inapplicable in this case.

The Veteran is competent to report symptoms associated with his left interspace toe disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his left interspace toe disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the left interspace toe disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the Board finds that the 30 percent disability rating currently assigned herein adequately reflects the functional limitation associated with the Veteran's service-connected left interspace toe disability, and the Veteran is not entitled to an evaluation in excess of 30 percent.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.


ORDER

Entitlement to a 30 percent disability rating is granted throughout the appeal period, for service-connected heloma molle, interspace between left fourth and fifth toes, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


